       Case 3:20-cr-01484-JLS Document 38 Filed 12/10/20 PageID.81 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     Case No.: 20CR1484-JLS
11
12                Plaintiff,
                                                   ORDER CONTINUING
13         v.                                      MOTION HEARING/TRIAL SETTING
14
     TIMOTHY TAYLOR,
15
16                Defendant.
17
18        GOOD CAUSE EXISTING, IT IS HEREBY ORDERED that the joint motion to
19 continue be GRANTED, and that defendant TIMOTHY TAYLOR’s Motion Hearing/Trial
20 Setting be continued from December 18, 2020 at 1:30 p.m. to January 21, 2021 at 1:30 p.m.
21 Time is excluded under the Speedy Trial Act for the reasons set forth in the joint motion.
22       IT IS SO ORDERED.
23
     Dated: December 10, 2020
24
25
26
27
28
